In a proceeding under section 80 of the Public Officers Law appellant was directed to deliver to respondent, as supervisor of the town of New Windsor, Orange county, all books and papers, money and property belonging or appertaining to the office of supervisor. Order affirmed, with ten doEars costs and disbursements. (People ex rel. Miller v. Mynderse, 140 App. Div. 789; affd., 201 N. Y. 524.) Lazansky, P. J., Hagarty, Johnston and Taylor, JJ., concur; Young, J., dissents and votes to reverse on authority of People v. Purdy (154 N. Y. 439).